DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose or render obvious all the limitations of claims 1 and 17. Claim 1, lines 12-14, recites the limitation “an upper swash plate received within a cavity formed in a lower portion of each of the plurality of cylinder assemblies and in contact with each of the plurality of cylinder assemblies”. Prior art does not disclose nor render obvious that each upper swash plate is received within a cavity of a respective cylinder assembly. Similarly, claim 17, lines 4-5, recites the limitation “disposing each of a plurality of upper swash plates into each of a plurality of cavities formed within each of a plurality of cylinder assemblies”. The claimed combination of an upper swash plate and a cavity within a cylinder is not disclosed or rendered obvious by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-1632083-A, US-9725282-B2, WO-02070387-A1, and ES-1143983-U are cited to show elevator cable tension equalizers. US-6341669-B1, US-20120132487-A1, and US-20160152444-A1 are .
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654